


Exhibit 10.1


EMPLOYMENT TRANSITION AGREEMENT AND MUTUAL RELEASE

United Natural Foods, Inc., a Delaware corporation (the "Company") and Steven H.
Townsend ("Mr. Townsend") hereby agree as follows:



1.

a. Mr. Townsend hereby resigns as an employee of the Company, effective December
31, 2005 (the "Resignation Date").



 

b. Mr. Townsend hereby resigns as Chairman of the Board of the Company, and as a
Board member, effective upon the conclusion of the Company’s Annual Meeting of
Shareholders to be held on December 8, 2005. Mr. Townsend may if he wishes act
as Chair of such Annual Meeting.



 

c. Except as set forth in Paragraphs (a) and (b) above, Mr. Townsend hereby
resigns as: (i) an employee, officer and director of all direct and indirect
subsidiaries and other affiliates of the Company (collectively, unless the
context is otherwise, the “Company”), including the offices of President and
Chief Executive Officer of United Natural Foods, Inc., and (ii) trustee of any
Company benefit plans, all effective October 21, 2005.



 

c. Upon the expiration of the Revocation Period (as hereinafter defined), all
rights and obligations of the parties under that certain Employment Agreement
dated as of January 1, 2003 are hereby terminated and of no further force and
effect.



2.

On the Resignation Date, the Company will pay Mr. Townsend for any unused
vacation time earned by him through the Resignation Date. Upon the expiration of
the Revocation Period:



 

a. The Company shall be obligated to continue to pay Mr. Townsend’s annual base
salary, which is $700,000, for a period of two years from the Resignation Date,
payable in accordance with the Company’s standard payroll practices, provided,
however that the Company shall make no payments under this Paragraph until July
1, 2006, at which time the Company shall pay Mr. Townsend $350,000; the Company
shall thereafter pay the balance of $1,050,000 over the remaining eighteen
months of this period in accordance with its standard payroll practices.



 

b. The Company shall pay Mr. Townsend a bonus payment of $700,000 on October 1,
2006.



 

c. The above amounts shall be subject to all federal and state income tax and
other required deductions.

 

 

d. For the period beginning January 1, 2006, through and including December 31,
2007, Mr. Townsend agrees to be generally available to consult with the
Company’s Chief Executive Officer or his designees, such consulting not to
exceed ten hours per month. In exchange for this consulting assistance, the
Company shall pay Mr. Townsend a monthly consulting fee of $8,333.33 per month,
beginning January 1, 2006. Consulting fees paid by the Company shall be reported
on IRS Form 1099. While Mr. Townsend will make reasonable efforts to be
available, the parties agree that such availability shall not materially
interfere with Mr. Townsend’s employment or other material obligations he may
have. The parties acknowledge and agree that the Company shall not be entitled
to assert any breach or alleged breach by Mr. Townsend under this paragraph as a
basis for, or as a means of offsetting or reducing, in any way, nonpayment of
the Company’s obligations, monetary or otherwise, under the other paragraphs of
this Agreement.



3.

Upon the expiration of the Revocation Period:



 

a. The Company shall be obligated to continue to provide Mr. Townsend and his
family, at its expense, not less than the medical, dental and other health
insurance coverage provided to the Company’s senior executive officers as of the
Resignation Date until December 31, 2007, subject to no applicable benefits
deductions such as “co-pay” contributions. Thereafter, the Company shall respect
Mr. Townsend’s rights (and his dependents’ rights), if any, to continued medical
coverage at his own expense under the Consolidated Omnibus Budget Reconciliation
Act (COBRA).



 

b. The Company will provide Mr. Townsend, at its expense, with executive
outplacement assistance at Right Associates or other comparable executive
outplacement provider of substantially equal cost until the earlier of his
resumption of full-time employment or December 31, 2006.



 

c. Mr. Townsend shall be entitled, at Company expense, to tax planning and
preparation assistance for tax returns for calendar years 2005, 2006, 2007 and
2008. Mr. Townsend may continue to use his current service provider. This amount
shall not exceed $25,000 in the aggregate and the Company shall not be obligated
to pay or reimburse any such amounts before July 1, 2006.



 

d. Mr. Townsend shall be entitled to continue to use his personal laptop
computer, cellular phone and blackberry, which the Company is providing to Mr.
Townsend to facilitate the consulting services provided hereunder. Mr. Townsend
shall be responsible for transferring the cellular phone service to his name.



2



 

e. The Company shall pay Mr. Townsend’s reasonable attorneys’ fees incurred as a
result of his resignation, including the negotiation of this Agreement and the
preparation of applicable filings with the Securities Exchange Commission. The
Company shall not be obligated to pay or reimburse any such amounts before July
1, 2006.



 

f. The Company shall provide Mr. Townsend, or his designated representatives,
reasonable access, under supervision and with reasonable advance notice, to such
records or other information as Mr. Townsend may reasonably request in order for
Mr. Townsend to comply with one or more personal obligations, such as
preparation of tax returns and insurance claims.



4.

a. As of the Resignation Date, Mr. Townsend shall no longer be eligible to
receive long-term disability benefits or to participate in the Company’s 401(k)
and Profit Sharing Plan. The Company will promptly notify Mr. Townsend in
writing concerning his options with regard to his 401(k) account.



 

b. The Company acknowledges that it is currently obligated to indemnify Mr.
Townsend in his capacity as a Director and officer of the Company in accordance
with the General Corporation Law of the State of Delaware, the Company’s
Certificate of Incorporation and the Company’s By-laws (collectively,
“Indemnification Obligations”), and that the Company maintains so-called
Officers and Directors liability insurance to secure, in part, the Company’s
Indemnification Obligations. The Company shall continue to indemnify Mr.
Townsend with respect to its Indemnification Obligations for claims made prior
to December 31, 2015, and shall continue to maintain Officers and Directors
liability insurance in an amount and coverage not less than that provided for
other Directors and senior officers of the Company through December 31, 2015. In
the event Mr. Townsend becomes, directly or indirectly, subject to litigation or
other adversary proceedings for which the Indemnification Obligations apply, and
Mr. Townsend receives written advice from counsel (and delivers a copy of such
written advice to the Company) that, under the circumstances, Mr. Townsend
should retain separate counsel, Mr. Townsend may so retain separate counsel, and
the Company shall promptly reimburse Mr. Townsend for reasonable fees and costs
of such counsel.



 

c. In consideration for the release set forth below, the Company hereby releases
and forever discharges Mr. Townsend and his successors, heirs and assigns from
any and all liabilities, causes of action, debts, claims and demands including,
without limitation, claims and demands for monetary payments, both in law and in
equity, known or unknown, fixed or contingent, which it may have or claim to
have based upon or in any way related to Mr. Townsend’s actions or omissions as
a Director, officer or employee of the Company and hereby covenants not to file
a lawsuit or charge to assert such claims.



3



5.

a. Schedule 5a attached hereto sets forth the options to purchase the Company’s
Common Stock granted to Mr. Townsend as of the Resignation Date (collectively,
the “Stock Options”). Schedule 5a also sets forth the Restricted Stock granted
to Mr. Townsend as of the Resignation Date (the “Restricted Stock”).
Notwithstanding the terms of any stock option or restricted stock agreements or
other written documentation evidencing such grant of Stock Options or Restricted
Stock to Mr. Townsend, all of the Stock Options and Restricted Stock shall be
deemed to (i) have been fully vested and (ii) with respect to Stock Options
shall be subject to no other contingency on behalf of or to be performed by Mr.
Townsend (including that he remain an employee or Director of the Company),
except for the payment of the applicable exercise price for the Stock Options.



 

b. Mr. Townsend may at any time exercise his rights under the Company’s Employee
Stock Ownership Plan (“ESOP”) to effect the distribution and sale, if he so
elects, of shares of the Company’s Common Stock allocated to him, in accordance
with the provisions of the ESOP.



6.

a. In consideration of the foregoing, which Mr. Townsend acknowledges includes
rights he may not otherwise be entitled to, Mr. Townsend hereby releases and
forever discharges the Company, its present and former directors, officers,
employees, agents, subsidiaries, shareholders, successors and assigns from any
and all liabilities, causes of action, debts, claims and demands (including
without limitation claims and demands for monetary payment) both in law and in
equity, known or unknown, fixed or contingent, which he may have or claim to
have based upon or in any way related to employment (as an officer, director or
employee), rights or entitlements related thereto or termination of such
employment by the Company and hereby covenants not to file a lawsuit or charge
to assert such claims. This includes but is not limited to claims arising under
the Federal Age Discrimination in Employment Act, and any other federal, state
or local laws prohibiting employment discrimination or claims growing out of any
legal restrictions on the Company’s right to terminate its employees, provided,
however, that the foregoing shall not release or otherwise limit the Company’s
obligations set forth in this Agreement.



 

b. Mr. Townsend understands that various State and Federal laws prohibit
employment discrimination based on age, sex, race, color, national origin,
religion, handicap or veteran status. These laws are enforced through the Equal
Employment Opportunity Commission (EEOC), Department of Labor and State Human
Rights Agencies. Mr. Townsend acknowledges that he has been advised by the
Company to discuss this Agreement with his attorney and has been encouraged to
take this Agreement home for up to twenty-one (21) days so that he can
thoroughly review it and understand the effect of this Agreement before acting
on it.



4



7.

Mr. Townsend acknowledges that all payments and benefits payable to him under
this Agreement (other than earned wages and vested vacation time) are contingent
upon his compliance with the provisions of this Paragraph 7, that the
availability of such payments and benefits is sufficient consideration for the
release set forth in paragraph 6(a), and that termination of such payments and
benefits due to his non-compliance shall not affect the release set forth in
Paragraph 6(a). Mr Townsend covenants with the Company as follows:



 

a. Mr. Townsend shall not knowingly use for his own benefit or disclose or
reveal to any unauthorized person, any trade secret or other confidential
information relating to the Company, or to any of the businesses operated by it,
including, without limitation, any customer lists, customer needs, price and
performance information, processes, specifications, hardware, software, devices,
supply sources and characteristics, business opportunities, potential business
interests, marketing, promotional pricing and financing techniques, or other
information relating to the business of the Company, and Mr. Townsend confirms
that such information constitutes the exclusive property of the Company. Such
restriction on confidential information shall remain in effect until such time
as the confidential information is (i) generally available in the industry, (ii)
disclosed in published literature or (iii) obtained by Mr. Townsend from a third
party with the prior right to make such disclosure. Mr. Townsend agrees that he
will return to the Company any physical embodiment of such confidential
information upon the Resignation Date.



 

b. during the period commencing on the date of this Agreement and ending
December 31, 2006, Mr. Townsend shall not engage, directly or indirectly (which
includes, without limitation, owning, managing, operating, controlling, being
employed by, giving financial assistance to, participating in or being connected
in any material way with any person or entity), anywhere in the United States in
the wholesale distribution of natural foods; provided, however, that: Mr.
Townsend’s ownership as a passive investor of less than two percent (2%) of the
issued and outstanding stock of a publicly held corporation so engaged, shall
not by itself be deemed to constitute such competition. Further, during such
period Mr. Townsend shall not act to induce any of the Company’s vendors,
customers or employees to take action which might be disadvantageous to the
Company.



 

c. Mr. Townsend hereby acknowledges that he will treat as for the Company’s sole
benefit, and fully and promptly disclose and assign to the Company without
additional compensation, all ideas, information, discoveries, inventions and
improvements which are based upon or related to any confidential information
protected under Paragraph 7(a) herein, and which are made, conceived or reduced
to practice by him at any time up to and including December 31, 2005. The
provisions of this Paragraph 7(c) shall apply whether such ideas, discoveries,
inventions, improvements or knowledge are conceived, made or gained by him alone
or with others, whether during or after usual working hours, either on or off
the job, to matters directly or indirectly related to the Company’s business
interests (including potential business interests), and whether or not within
the realm of his duties.



5



 

d. Mr. Townsend shall, upon request of the Company, but at no expense to Mr.
Townsend, sign all instruments and documents and cooperate in such other acts
reasonably required of him to protect rights to the ideas, discoveries,
inventions, improvements and knowledge referred to above, including applying
for, obtaining and enforcing patents and copyrights thereon in any and all
countries. Mr. Townsend shall promptly return to the Company any Company
property in his possession.



 

e. Mr. Townsend shall make himself available in any third party claims,
investigations, litigation or similar proceedings to answer any questions
relating to his employment or actions as an employee, officer or director of the
Company, including without limitation attendance at any deposition or similar
proceeding. The Company shall pay Mr. Townsend’s expenses and shall be obligated
to compensate him at a per diem rate of $2,500 for time actually expended.



8.

Mr. Townsend shall at no time make any derogatory or disparaging comments
regarding the Company, its business, or its present or past directors, officers
or employees. The Company shall at no time make any derogatory or disparaging
comments regarding Mr. Townsend.



9.

The execution of this Agreement shall not be construed as an admission of a
violation of any statute or law or breach of any duty or obligation by either
the Company or Mr. Townsend.



10.

No party to this Agreement shall cause, discuss, cooperate or otherwise aid in
the preparation of any press release or other publicity other than filings
required by the securities laws, concerning any other party to this Agreement or
the Agreement’s operation without prior approval of such other party, unless
required by law, in which case notice of such requirement shall be given to the
other party.



11.

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions hereof, and this Agreement shall be
construed in all respects as if such invalid and unenforceable provisions were
omitted.



12.

This Agreement is personal to Mr. Townsend and may not be assigned by him.
However, in the event of Mr. Townsend’s death, all the rights of Mr. Townsend
set forth in this Agreement shall accrue to his spouse, if she is living;
otherwise, to his heirs. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Company.



6



13.

This Agreement is made pursuant to and shall be governed by the laws of the
State of Connecticut, without regard to its rules regarding conflict of laws.
The parties agree that the courts of the State of Connecticut, and the Federal
Courts located therein, shall have exclusive jurisdiction over all matters
arising from this Agreement. Mr. Townsend and the Company hereby agree that
service of process by certified mail, return receipt requested, shall be deemed
appropriate service of process.



14.

Except as otherwise indicated, this Agreement contains the entire understanding
between Mr. Townsend and the Company, supersedes all prior agreements, oral or
written, regarding the subject matter hereof, and may not be changed orally but
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change, modification, extension or discharge is sought. Mr. Townsend
acknowledges that he has not relied upon any representation or statement,
written or oral, not set forth in this Agreement.



15.

Mr. Townsend may revoke this Agreement at any time during the seven-day period
following the date of his signature below (the “Revocation Period”) by
delivering written notice of his revocation to the Company’s attention at 260
Lake Road, Dayville, Connecticut 06241; Attention: Rick D. Puckett. This
Agreement shall become effective upon the expiration of the Revocation Period.



16.

All notices required or contemplated by this Agreement shall be deemed effective
if written and delivered in person or if sent by certified mail, return receipt
requested, to the Company at the address shown in Paragraph 15 above, to the
attention of Michael S. Funk, Acting Chief Executive Officer of the Company,
with a copy to E. Colby Cameron, Esq., Cameron & Mittleman LLP, 56 Exchange
Terrace, Providence, RI 02903 and to Mr. Townsend at 169 Barrett Hill Road,
Brooklyn, CT 06234, with a copy to: Stanford N. Goldman, Jr., Esq., Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C., One Financial Center, Boston, MA
02111, or such other persons or addresses as may hereafter be designated by the
respective parties.

[signature lines appear on the next page]



7

IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth below.

United Natural Foods, Inc.

By: /s/ Rick D. Puckett

--------------------------------------------------------------------------------

Rick D. Puckett
Vice President, Chief Financial Officer
and Treasurer

Date: 10/23/05


/s/ Steven H. Townsend

--------------------------------------------------------------------------------

Steven H. Townsend

Date: 10/23/05       Witness:

/s/ Jeanne Puckett

--------------------------------------------------------------------------------






Witness:

/s/ Jeanne Puckett

--------------------------------------------------------------------------------



8

SCHEDULE 5A

STOCK OPTIONS AND RESTRICTED STOCK

STEVEN H. TOWNSEND

Grant Date Grant
Type Option
Price Options
Vesting Original
Vesting      12/3/2002     Non-Qualified     $ 12.55     62,032   on 12/3/2006  
     12/3/2002   Incentive   $ 12.55    7,968   on 12/3/2006      12/3/2003  
Non-Qualified   $ 18.66    15,000   on 12/3/2006      12/3/2003  
Non-Qualified   $ 18.66    9,640   on 12/3/2007      12/3/2003   Incentive   $
18.66    5,360   on 12/3/2007      12/3/2003   Non-Qualified   $ 18.66    5,000
  on 12/3/2006      12/3/2003   Non-Qualified   $ 18.66    5,000   on
12/3/2007     Optionee Totals         110,000     



9